Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “zinc carbonate” twice. The second occurrence should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10 and 18 both recite “wherein the fatty acid comprises a carbon backbone chain that comprises 10 or more carbon atoms.”

The Office recognizes that, in the Specification, Applicant states “Suitable fatty acids may include a carbon backbone chain that includes 10 or more carbon atoms, for example, a carbon backbone chain that ranges from 10 carbon atoms to 30 carbon atoms, from 12 carbon atoms to 18 carbon atoms, or from 16 carbon atoms to 18 carbon atoms” ([0009]). 
For examination purposes, claims 10 and 18 will be read as though instead reciting the bounded range, i.e. “wherein the fatty acid comprises a carbon backbone chain that comprises from 10 to 30 carbon atoms”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Willberg (2006/0229212).
Regarding independent claim 1, Willberg discloses A method for drilling a wellbore (abstract “filter cakes in wellbores and subterranean formations”) comprising: 
circulating a drilling fluid in the wellbore ([0009] “incorporation of solid acid-precursors and acid-reactive materials in treatment fluids to form filter cakes in drilling”), wherein the drilling fluid comprises particulates ([0008] “solid acid-reactive materials such as calcium carbonate”) treated with one or more hydrophobizing agents ([0017] “solid acid-reactive materials may be coated to slow the hydrolysis further.  Suitable coatings include […] calcium stearate, both of which are hydrophobic”); 
extending the wellbore while the drilling fluid is circulated in the wellbore (i.e., by virtue of [0009] “in drilling”); and 
forming a filter cake in the wellbore ([0009] “to form filter cakes”), wherein the filter cake comprises a portion of the particulates from the drilling fluid ([0009] “the solid acid-precursors and solid acid-reactive materials in combination […] form part of the filter cake and then form acids in the filter cake to react with the solid acid-reactive materials to destroy some or all of the filter cake after a suitable delay”).
Regarding claim 2, Willberg discloses flowing back the wellbore to at least partially remove the filter cake ([0015] “The result is that at least a portion of both the solid acid-precursor and the acid-reactive solid material dissolve.  […]  Preferably most or all of the solid material initially added is no longer present at the end of the treatments.  […]  It is necessary only that a sufficient amount of either no longer be a solid portion of the filter cake so that the filter cake no longer forms a deleterious barrier to fluid flow” and e.g., [0005] “Sometimes the operator may rely on the flow of produced fluids (which will be in the opposite direction from the flow of the fluid when the filter cake was laid down) to loosen the filter cake or to dissolve the filter cake (for example if it is a soluble salt)”), wherein the at least partial removal of the filter cake occurs in the absence of contact with one or more breakers (i.e., by virtue of the filter cake dissolving by itself).
Regarding claim 3, Willberg discloses wherein the extending the wellbore comprises extending the wellbore into a reservoir (i.e., by virtue of [0009] “in drilling”).
Regarding claims 4, 5, 7, and 9-11, Willberg discloses “solid acid-reactive materials such as calcium carbonate” ([0008]) “coated to slow the hydrolysis further.  Suitable coatings include […] calcium stearate, both of which are hydrophobic” ([0017]).  Calcium stearate is the calcium salt of stearic acid, which has a 17 carbon chain.  Accordingly, Willberg discloses:
(claim 4) wherein the particulates comprise an inorganic particulate; and/or
(claim 5) wherein the particulates comprise at least one particulate selected from the group consisting of calcium carbonate, magnesium carbonate, magnetic oxide, magnesium citrate, zinc carbonate, zinc oxide, calcium sulfate, calcium citrate, calcium succinate, calcium tartrate, calcium maleate silica, bismuth citrate, crystalline silica, and combinations thereof; and/or
(claim 7) wherein each of the particulates is at least partially coated with the one or more hydrophobizing agents; and/or
(claim 9) wherein at least one of the one or more hydrophobizing agents comprises a fatty acid; and further
(claim 10) wherein the fatty acid comprises a carbon backbone chain that comprises from 10 to 30 carbon atoms; and/or
(claim 11) wherein at least one of the particulates comprises calcium carbonate, and wherein the one or more hydrophobizing agents comprise stearic acid.
Regarding claim 6, Willberg discloses examples wherein the calcium carbonate (CaCO3) is 2 µm or 10 µm and provided at 0.4% ([0035] and Table 2, Runs 21-24).  There are ~8.34 pounds per gallon of water, and 42 gallons per barrel, or ~350 pounds per barrel of water.  A 0.4% CaCO3 concentration is thus ~1.4 pounds per barrel. 
Accordingly, Willberg anticipates wherein the particulates have a mean particle size in a point within a range of from about 1 micron to about 2,000 microns, and wherein the particulates are included in the drilling fluid in an amount of about 0.5 pounds to about 120 pounds per barrel of the drilling fluid.
Regarding claim 8, Willberg discloses wherein the one or more hydrophobizing agents coat at least 50% of an external surface area of one or more of the particulates ([0017] “The solid acid-precursors or the mixtures of solid acid-precursors and solid acid-reactive materials may be coated to slow the hydrolysis further […] Note that coating here may refer to encapsulation or simply to changing the surface by chemical reaction or by forming or adding a thin film of another material” = 100% coating).
Regarding claim 12, Willberg discloses wherein the drilling fluid further comprises water (e.g., [0030] “in water” and [0034] “water”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as obvious over Willberg as in claims 1, and further in view of Duncum (2011/0056683) (cited by Applicant and International Search Report).
Regarding claim 13, Willberg provides all elements, except wherein the drilling fluid comprises a brine with a dissolved divalent salt.  
Nevertheless, drilling fluid brines are rather well-known and ordinary in the art.  For example, Duncum teaches drilling to form a filter cake with a sparingly water-soluble material ([0029]) protected by a hydrophobic coating ([0062]) wherein “Where the base fluid is water, it is preferred that the base fluid is an aqueous solution of a density increasing water-soluble salt.  The density increasing water-soluble salt may be selected from the group consisting of alkali metal halides (for example, sodium chloride, sodium bromide, potassium chloride and potassium bromide) alkali metal carboxylates (for example, sodium formate, potassium formate, caesium formate, sodium acetate, potassium acetate or caesium acetate), sodium carbonate, potassium carbonate, alkaline earth metal halides (for example, calcium chloride and calcium bromide), and zinc halide salts” ([0057]), which presumably includes, e.g., a 1.35 ppg CaBr2 brine ([0114] Table 7). Ca2+ is a dissolved divalent salt of CaBr2 brines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willberg to include wherein the drilling fluid further comprises a brine comprising a dissolved divalent salt, such as a CaBr2 brine as in Duncum, in order to provide “a density increasing water-soluble salt” and increase the drilling fluid density.
Regarding independent claim 14, Willberg discloses A method for drilling a wellbore (abstract “filter cakes in wellbores and subterranean formations”) comprising: 
circulating a drilling fluid in the wellbore ([0009] “incorporation of solid acid-precursors and acid-reactive materials in treatment fluids to form filter cakes in drilling”), wherein the drilling fluid comprises carbonate particulates ([0008] “solid acid-reactive materials such as calcium carbonate”) coated with one or more fatty acids ([0017] “solid acid-reactive materials may be coated to slow the hydrolysis further.  Suitable coatings include […] calcium stearate, both of which are hydrophobic”; stearate is a fatty acid); 
extending the wellbore while the drilling fluid is circulated in the wellbore (i.e., by virtue of [0009] “in drilling”); and 
forming a filter cake in the wellbore ([0009] “to form filter cakes”), wherein the filter cake comprises a portion of the carbonate particulates from the drilling fluid ([0009] “the solid acid-precursors and solid acid-reactive materials in combination […] form part of the filter cake and then form acids in the filter cake to react with the solid acid-reactive materials to destroy some or all of the filter cake after a suitable delay”; these being [0008] “calcium carbonate”).
Regarding the brine, Willberg fails to disclose wherein the drilling fluid comprises a brine.  
Nevertheless, drilling fluid brines are rather well-known and ordinary in the art.  For example, Duncum teaches drilling to form a filter cake with a sparingly water-soluble material ([0029]) protected by a hydrophobic coating ([0062]) wherein “Where the base fluid is water, it is preferred that the base fluid is an aqueous solution of a density increasing water-soluble salt.  The density increasing water-soluble salt may be selected from the group consisting of alkali metal halides (for example, sodium chloride, sodium bromide, potassium chloride and potassium bromide) alkali metal carboxylates (for example, sodium formate, potassium formate, caesium formate, sodium acetate, potassium acetate or caesium acetate), sodium carbonate, potassium carbonate, alkaline earth metal halides (for example, calcium chloride and calcium bromide), and zinc halide salts” ([0057]), which presumably includes, e.g., a 1.35 ppg CaBr2 brine ([0114] Table 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willberg to include 
“circulating a drilling fluid in the wellbore, wherein the drilling fluid comprises a brine and carbonate particulates coated with one or more fatty acids;” 
such as a CaBr2
Regarding claim 15, Willberg discloses flowing back the wellbore to at least partially remove the filter cake ([0015] “The result is that at least a portion of both the solid acid-precursor and the acid-reactive solid material dissolve.  […]  Preferably most or all of the solid material initially added is no longer present at the end of the treatments.  […]  It is necessary only that a sufficient amount of either no longer be a solid portion of the filter cake so that the filter cake no longer forms a deleterious barrier to fluid flow” and e.g., [0005] “Sometimes the operator may rely on the flow of produced fluids (which will be in the opposite direction from the flow of the fluid when the filter cake was laid down) to loosen the filter cake or to dissolve the filter cake (for example if it is a soluble salt)”), wherein the at least partial removal of the filter cake occurs in the absence of contact with one or more breakers (i.e., by virtue of the filter cake dissolving by itself).
Regarding claim 16, Willberg discloses wherein the extending the wellbore comprises extending the wellbore into a reservoir (i.e., by virtue of [0009] “in drilling”).
Regarding claim 17, Willberg discloses examples wherein the calcium carbonate (CaCO3) is 2 µm or 10 µm and provided at 0.4% ([0035] and Table 2, Runs 21-24).  There are ~8.34 pounds per gallon of water, and 42 gallons per barrel, or ~350 pounds per barrel of water.  A 0.4% CaCO3 concentration is thus ~1.4 pounds per barrel. 
Accordingly, Willberg anticipates wherein the carbonate particulates have a mean particle size in a point within a range of from about 1 micron to about 2,000 microns, and wherein the carbonate particulates are included in the drilling fluid in an amount of about 0.5 pounds to about 120 pounds per barrel of the drilling fluid.
Regarding claim 18, Willberg discloses wherein the one or more hydrophobizing agents coat at least 50% of an external surface area of one or more of the carbonate particulates ([0017] “The solid acid-precursors or the mixtures of solid acid-precursors and solid acid-reactive materials may be coated to slow the hydrolysis further […] Note that coating here may refer to encapsulation or simply to changing the surface by chemical reaction or by forming or adding a thin film of another material” = 100% coating), wherein the one or more fatty acids comprises a carbon backbone chain that comprises from 10 to 30 carbon atoms ([0017] “Suitable coatings include […] calcium stearate, both of which are , wherein the carbonate particulates comprise calcium carbonate ([0008] “solid acid-reactive materials such as calcium carbonate”)
Regarding the dissolved divalent salt, as in claim 14, Duncum teaches drilling to form a filter cake with a sparingly water-soluble material ([0029]) protected by a hydrophobic coating ([0062]) wherein “Where the base fluid is water, it is preferred that the base fluid is an aqueous solution of a density increasing water-soluble salt.  The density increasing water-soluble salt may be selected from the group consisting of alkali metal halides (for example, sodium chloride, sodium bromide, potassium chloride and potassium bromide) alkali metal carboxylates (for example, sodium formate, potassium formate, caesium formate, sodium acetate, potassium acetate or caesium acetate), sodium carbonate, potassium carbonate, alkaline earth metal halides (for example, calcium chloride and calcium bromide), and zinc halide salts” ([0057]), which presumably includes, e.g., a 1.35 ppg CaBr2 brine ([0114] Table 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willberg to include wherein the brine comprises a dissolved divalent salt, such as a CaBr2 brine as in Duncum, in order to provide “a density increasing water-soluble salt” and increase the drilling fluid density.
Regarding independent claim 19, Willberg discloses A method for drilling a wellbore: 
circulating a drilling fluid in the wellbore ([0009] “incorporation of solid acid-precursors and acid-reactive materials in treatment fluids to form filter cakes in drilling”), wherein the drilling fluid comprises calcium carbonate ([0008] “solid acid-reactive materials such as calcium carbonate”) coated with stearic acid ([0017] “solid acid-reactive materials may be coated to slow the hydrolysis further.  Suitable coatings include […] calcium stearate, both of which are hydrophobic”); 
extending the wellbore into a reservoir while the drilling fluid is circulated in the wellbore (i.e., by virtue of [0009] “in drilling”); 
forming a filter cake in the wellbore ([0009] “to form filter cakes”), wherein the filter cake comprises a portion of the calcium carbonate from the drilling fluid ([0009] “the solid acid-precursors and solid acid-reactive materials in combination […] form part of the filter cake and then form acids in the filter cake to react with the solid acid-reactive materials to destroy some or all of the filter cake after a suitable delay”; these being [0008] “calcium carbonate”); and 
flowing back the wellbore to at least partially remove the filter cake ([0015] “The result is that at least a portion of both the solid acid-precursor and the acid-reactive solid material dissolve.  […]  Preferably most or all of the solid material initially added is no longer present at the end of the treatments.  […]  It is necessary only that a sufficient amount of either no longer be a solid portion of the filter cake so that the filter cake no longer forms a deleterious barrier to fluid flow” and e.g., [0005] “Sometimes the operator may rely on the flow of produced fluids (which will be in the opposite direction from the flow of the fluid when the filter cake was laid down) to loosen the filter cake or to dissolve the filter cake (for example if it is a soluble salt)”), wherein the at least partial removal of the filter cake occurs in the absence of contact with one or more breakers (i.e., by virtue of the filter cake dissolving by itself).
Regarding the brine, Willberg fails to disclose wherein the drilling fluid comprises a brine.  
Nevertheless, drilling fluid brines are rather well-known and ordinary in the art.  For example, Duncum teaches drilling to form a filter cake with a sparingly water-soluble material ([0029]) protected by a hydrophobic coating ([0062]) wherein “Where the base fluid is water, it is preferred that the base fluid is an aqueous solution of a density increasing water-soluble salt.  The density increasing water-soluble salt may be selected from the group consisting of alkali metal halides (for example, sodium chloride, sodium bromide, potassium chloride and potassium bromide) alkali metal carboxylates (for example, sodium formate, potassium formate, caesium formate, sodium acetate, potassium acetate or caesium acetate), sodium carbonate, potassium carbonate, alkaline earth metal halides (for example, calcium chloride and calcium bromide), and zinc halide salts” ([0057]), which presumably includes, e.g., a 1.35 ppg CaBr2 brine ([0114] Table 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willberg to include 
“circulating a drilling fluid in the wellbore, wherein the drilling fluid comprises a divalent brine and calcium carbonate coated with stearic acid;” 
such as a CaBr2 brine as in Duncum, in order to provide “a density increasing water-soluble salt” and increase the drilling fluid density.
Regarding claim 20, Willberg discloses examples wherein the calcium carbonate (CaCO3) is 2 µm or 10 µm and provided at 0.4% ([0035] and Table 2, Runs 21-24).  There are ~8.34 pounds per gallon of 3 concentration is thus ~1.4 pounds per barrel. 
Accordingly, Willberg anticipates wherein the carbonate particulates have a mean particle size in a point within a range of from about 1 micron to about 2,000 microns, and wherein the carbonate particulates are included in the drilling fluid in an amount of about 0.5 pounds to about 120 pounds per barrel of the drilling fluid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 15/772,883 (also US Publication 2018/0320049) in view of Willberg.
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1-20, these correspond with 15/772,883 claims 21-39 (see especially claims 38 and 33).  All other elements are taught as in Willberg above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Sullivan (2004/0094300) (cited by Applicant and International Search Report) discloses laying down filter cake (abstract) during fracturing, gravel-packing, or the like ([0024]) with a fluid having a base-soluble material ([0021]) such as polylactic acid ([0025]) coated with hydrophobic calcium stearate ([0035]).  However, in contrast to the assertion in the Written Opinion, this reference fails to disclose or teach using this fluid during drilling a wellbore to extend the wellbore.
The reference to Duncum (2011/0056683) (cited by Applicant and International Search Report) (also cited above) discloses drilling to form a filter cake with a sparingly water-soluble material ([0029]) protected by a hydrophobic coating ([0062]).  However, this reference fails to disclose or teach specifics to the hydrophobic coating, or a calcium carbonate particle. 
The reference to Villarreal (2014/0135237) (cited by Applicant and International Search Report) discloses drilling with coated particles (abstract) of calcium carbonate ([0017]) having an expandable coating of hydrophobically modified polymers ([0020]) to form a filter cake ([0043]).  However, this reference does not appear necessary at this time.
The reference to Shumway (2018/0305603) (filed 30 December 2015) discloses drilling with a fluid ([0020]) having calcium carbonate ([0024]) coated with a stearic acid hydrophobizing agent ([0014]) to form a filtercake.  However, this reference shares co-Inventor Shumway with the current Application and thus presumably meets the 102(b)(2)(A) exception for 102(a)(2).  Additionally, 15/771,919, the copending US Application of this publication, fails to raise Double Patenting considerations based on its current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674